Citation Nr: 1420770	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973.  He died in January 2000.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2010, the RO granted the appellant's claim to reopen her previously denied claim of service connection for the cause of the Veteran's death, and denied the claim on the merits.  She perfected a timely appeal to that decision.  

A review of the Veteran's Virtual VA paperless claims file reveals an April 2014 Appellant's Brief.  Remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran died in January 2000, at the age of 48.  The immediate cause of death was reported as primary amyloidosis.  The underlying cause of death was reported as cardiac amyloidosis as part of, leading to congestive heart failure.  No other significant condition contributing to death was reported on the death certificate.  

2. At the time of the Veteran's death, service connection was not in effect for any disorders. 

3. Service in the Republic of Vietnam is not shown; however, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at Udorn, Nakhon Phanom, and Takhli Air Bases in Thailand.
CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Relevant Law and Regulations 

Benefits may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2013).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R.         § 3.312(c)(2) (2013).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2013).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2013).

In order for service connection for the cause of a Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  The VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  Additionally, that website lists a recently declassified 1973 Department of Defense (DoD) report that contains evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand. 

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including AL amyloidosis (also referred to as primary amyloidosis), shall be service-connected if the requirements of 38 C.F.R.        	 § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant contends that service connection for the cause of the Veteran's death is warranted based upon Agent Orange exposure during active service.  If the evidence of record reflects that the Veteran was exposed to herbicides while in service, his cause of death, primary amyloidosis, would be service-connected.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides during active service.  

The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence reflects that the Veteran was exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

In a September 2009 statement by the appellant, she asserted that the Veteran was stationed in Thailand, but told her that he was in Vietnam on several occasions.  In support of her contentions, she submitted a buddy statement by the Veteran's childhood friend, Jerome Carr, who did not actually serve with him, but discussed his experiences with him.  In an August 2009 typed statement, he reported that the Veteran "told [him] several times that he had pulled temporary duty in Vietnam," but he could not recall the exact base of which the Veteran was assigned.

However, service personnel records do not show service in Vietnam.  Instead, these records show that the Veteran served in the Air Force as a weapons mechanic and weapons loading crew chief in Thailand at Nakhon Phanom (NKP) Royal Thai Air Force Base (RTAFB) from January 1971 to January 1972, Udorn RTAFB from August 1972 to August 1973, and Takhli RTAFB in September 1972.  His DD Form 214 shows that he was awarded the National Defense Service Medal, the Air Force Good Conduct Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  In March 2010, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  While these records do not indicate any service within the borders of Vietnam, the Board has considered whether the Veteran was exposed to herbicides while stationed in Thailand.

In so doing, the Board notes that VA's Compensation & Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, if the Veteran served in the U.S. Air Force in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including Udorn, NKP, and Takhli, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

If herbicide exposure is not conceded on a facts-found basis, the M21-1MR directs additional development, to include placing a "Memorandum for the Record" in the file and sending a request to the U.S. Army & Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  Id.

On review, the claims folder contains a Memorandum for the Record regarding "Herbicide use in Thailand during the Vietnam Era."  The memorandum indicates that Compensation and Pension Service reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD) and a series of DoD monographs describing the use, testing, and storage of herbicides at various foreign and domestic locations.  It was noted that limited testing of tactical herbicides was conducted in Thailand from April through September 1964. Specifically, the location was the Pranburi Military Reservation Center, Thailand. This location was not near any US military installations or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  Other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  Additionally, they reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand. While the CHECO Report did not note the use of tactical herbicides on bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  If a Veteran's MOS was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  There were, however, no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

In February 2012, the JSRRC coordinator issued a formal finding of a lack of information required to corroborate exposure to herbicides while serving in Thailand during the Vietnam era to send to JSRRC and/or the Marine Corps or National Archives and Records Administration. 

The Board acknowledges the development conducted by the RO and has considered the negative evidence as set forth above.  However, the evidence shows that the Veteran served in the Air Force and was stationed at Udorn, NKP, and Takhli Air Force Bases in Thailand during the Vietnam era.  Although the Veteran was not a security policeman or a dog handler, the CHECO Report indicated that the perimeter of Udorn Air Force Base was very close to the aircraft at several points.  Moreover, the Veteran's military duties appear to have involved extensive work with aircrafts as a weapons mechanic and weapons loading crew chief and it seems reasonable to believe that he spent time working on the flight line and at or near the perimeter of the air base.

On review, the Board finds that the evidence is at least in equipoise as to whether or not the Veteran was exposed to herbicides while stationed in Thailand and that he died of primary amyloidosis.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


